RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 

Claim status
Claims 117-131 are pending.  Claims 1-116 are canceled.

Summary
The 4/15/2022 election has been received in response to the 2/15/2022 restriction requirement.  This application has been assigned to a different primary examiner and art unit.  Below, clarifications are requested regarding the election, and additional restriction is required.

Previous restriction/election
Applicant’s election in the 4/15/2022 reply is acknowledged.  Because no errors in the restriction requirement were alleged distinctly and specifically, the election has been treated as an election constructively without traverse (MPEP § 818.01(a)).

Clarification regarding the 4/15/2022 election
(1) Applicant's election cited claims "117-132," but it appears clear that what was intended was claims 117-131, if Applicant would please confirm.
(2) Applicant stated that, regarding the elected "SEQ ID" numbers "41" and "42," then "Claims 117-131[[132]] read on the elected species" (revising the election as noted above).  However, it does not appear that sequences 41 and 42 read on all of the asserted claims.  For example, claims 118 and 119 appear to be mutually exclusive, such that only one of these dependent claims can read on the elected pair of sequences.  Similarly, there are questions as to whether remaining dependent claims 120-125 do in fact read on the elected sequences.  It is requested that Applicant confirm, based on the available disclosure and/or any other extrinsic information available, which claims read on the elected sequences 41 and 42.

Additional species restriction
In addition to the 4/15/2022 election, this application also contains claims directed to further patentably distinct species as enumerated below.

Election A: species of heterodimer structural context
Claims 126-131 recite distinct species.  
Claims 117-125 are generic to this Election A.
Please elect one of the following:  
Species A.i as recited in claims 126-128 (i.e. withdraw claims 129-131);
Species A.ii as recited in claims 129-130 (i.e. withdraw claims 126-128 and 131); and
Species A.iii as recited in claim 131 (i.e. withdraw claims 126-130).

Regarding all species elections
The species are distinct because each species involves a distinct application of the claimed process or machine.  In addition, based on the current record, the species are not obvious variants of each other.
There is a search and/or examination burden for these patentably distinct species for the following reasons:  the species require different fields of search (e.g., searching different electronic resources, or employing different search queries) and the species have separate status in the art in view of their divergent subject matter.



Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirements herein must include:
(1) clarification as to which claims read on the 4/15/2022 election of SEQ IDs: 41 and 42; and
(2) Election A of one species among A.i through A.iii, as described above, even though the requirement may be traversed (37 CFR 1.143).



Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631